


MONTANA-DAKOTA UTILITIES CO.


EXECUTIVE INCENTIVE COMPENSATION PLAN
   ____________________________________________________________


I.           PURPOSE
           The purpose of the Executive Incentive Compensation Plan (the "Plan")
is to provide an incentive for key executives of Montana-Dakota Utilities Co. to
focus their efforts on the achievement of challenging and demanding corporate
objectives.  The Plan is designed to reward successful corporate performance as
measured against specified performance goals as well as exceptional individual
performance.  When utility performance reaches or exceeds the performance
targets and individual performance is exemplary, incentive compensation awards,
in conjunction with salaries, will provide a level of compensation which
recognizes the skills and efforts of the key executives.  In this Plan, MDU
Resources Group, Inc. is defined as the “Company” while Montana-Dakota Utilities
Co. is defined as the “Utility Company.”


II.          DEFINITIONS
           Capitalized terms not otherwise defined herein shall have the
meanings given them in the Utility Company’s Executive Incentive Compensation
Plan Rules and Regulations.


III.         BASIC PLAN CONCEPT
           The Plan provides an opportunity to earn annual incentive
compensation based on the achievement of specified annual performance
objectives.  A target incentive award for each individual within the Plan is
established based on the position level and actual base salary, provided,
however, that the Compensation Committee of the Board of Directors of the
Company (the “Committee”) in its sole discretion, may, instead of actual base
salary, use the assigned salary grade market value (midpoint) (“Salary”).  The
target incentive award represents the amount to be paid, subject to the
achievement of the performance

 
 

--------------------------------------------------------------------------------

 

objective targets established each year.  Larger incentive awards than target
may be authorized when performance exceeds targets; lesser or no amounts may be
paid when performance is below target.
           It is recognized that during a Plan Year major unforeseen changes in
economic and environmental conditions or other significant factors beyond the
control of management may substantially affect the ability of the Plan
Participants to achieve the specified performance goals.  Therefore, in its
review of corporate performance the Committee, in consultation with the Chief
Executive Officer of the Company, may modify the performance targets.  However,
it is contemplated that such target modifications will be necessary only in
years of unusually adverse or favorable external conditions.


IV.        ADMINISTRATION
           The Plan shall be administered by the Committee with the assistance
of the Chief Executive Officer of the Company.  The Committee shall approve
annually, prior to the beginning of each Plan Year, the list of eligible
Participants, and the target incentive award level for each position within the
Plan.  The Plan’s performance targets for the year shall be approved by the
Committee no later than its regularly scheduled February meeting during that
Plan Year.  The Committee shall have final discretion to determine actual award
payment levels, method of payment, and whether or not payments shall be made for
any Plan Year.
           The Board of Directors of the Company may, at any time and from time
to time, alter, amend, supersede or terminate the Plan in whole or in part,
provided that no termination, amendment or modification of the Plan shall
adversely affect in any material way an award that has met all requirements for
payment without the written consent of the Participant holding such award,
unless

 
2

--------------------------------------------------------------------------------

 

such termination, modification or amendment is required by applicable law.


V.          ELIGIBILITY
           Executives who are determined by the Committee to have a key role in
both the establishment and achievement of Utility Company objectives shall be
eligible to participate in the Plan.
           Nothing in the Plan shall interfere with or limit in any way the
right of the Utility Company to terminate any Participant’s employment at any
time, for any reason or no reason in the Utility Company’s sole discretion, or
confer upon any Participant any right to continue in the employment of the
Utility Company.  No executive shall have the right to be selected to receive an
award under the Plan, or, having been so selected, to be selected to receive a
future award.


VI.        PLAN PERFORMANCE MEASURES
           Performance measures shall be established that consider shareholder
and customer interests.  These measures shall be evaluated annually based on
achievement of specified goals.
          The performance measure reflective of shareholder’s interest will be
the percentage attainment of corporate goals, as determined each year by the
Committee.  This measure may be applied at the corporate level for individuals
whose major or sole impact is Utility Company-wide, or at the business unit
level for individuals whose major or sole impact is on business unit results.
          Individual performance will be assessed based on the achievement of
annually established individual objectives.
          Threshold, target and maximum award levels will be established
annually for each performance measure and business unit.  The Committee will
retain the right to make all interpretations as to the actual attainment of the
desired

 
3

--------------------------------------------------------------------------------

 

results and will determine whether any circumstances beyond the control of
management need to be considered.


VII.       TARGET INCENTIVE AWARDS
           Target incentive awards will be expressed as a percentage of each
Participant’s Salary.  These percentages shall vary by position and reflect
larger reward opportunity for positions having greater effect on the
establishment and accomplishment of the Utility Company’s or business unit’s
objectives.  An exhibit showing the target awards as a percentage of Salary for
eligible positions will be attached to this Plan at the beginning of each Plan
Year.


VIII.  INCENTIVE FUND DETERMINATION
           The target incentive fund is the sum of the individual target
incentive awards for all eligible Participants.  Once the incentive targets have
been determined by the Committee, a target incentive fund shall be established
and accrued ratably by the Utility Company.  The incentive fund and accruals may
be adjusted during the year.
           At the close of each Plan Year, the Chief Executive Officer of the
Company will prepare an analysis showing the Utility Company's and business
unit's performance in relation to each of the performance measures
employed.  This will be provided to the Committee for review and comparison to
threshold, target and maximum performance levels.  In addition, any
recommendations of the Chief Executive Officer will be presented at this
time.  The Committee will then determine the amount of the target incentive fund
earned.



 
4

--------------------------------------------------------------------------------

 

IX.        INDIVIDUAL AWARD DETERMINATION
           Each individual Participant's award will be based first upon the
level of performance achieved by the Utility Company or business unit and
secondly based upon the individual's performance.  The performance measures
applicable for assessing individual performance will be established at the
beginning of each Plan Year.  The assessment by the Committee, after
consultation with the Chief Executive Officer, of achievement relative to the
established performance measures, as determined by a percentage from 0 percent
to 200 percent, will be applied to the Participant's target incentive award
which has been first adjusted for Utility Company or business unit performance.


X.         PAYMENT OF AWARDS
           Except as provided below or as otherwise determined by the Committee,
in order to receive an award under the Plan, the Participant must remain in the
employment of the Utility Company or business unit for the entire Service
Year.  If a Participant terminates employment with the Utility Company pursuant
to a mandatory retirement provision in the Utility Company’s Bylaws that
provides for mandatory retirement of certain officers on their 65th birthday (or
terminates employment with a subsidiary of the Company pursuant to a similar
subsidiary Bylaw provision), and if the Participant’s 65th birthday occurs
during the Service Year, determination of whether the performance measures have
been met will be made at the end of the Service Year, and to the extent met,
payment of the award will be made to the Participant, prorated.  Proration of
awards shall be based upon the number of full months elapsed from and including
January to and including the month in which the Participant’s 65th birthday
occurs.  The prorated award shall be paid as soon as practicable in the year
following the Service Year, but in all events between January 1 and March 10.

 
5

--------------------------------------------------------------------------------

 

           An individual Participant who transfers between the Utility Company
and the Company or any business unit of the Company may receive a prorated award
at the discretion of the Committee.  Payments made under this Plan will not be
considered part of compensation for pension purposes.  Payments will be made in
cash as soon as practicable in the year following the Service Year, but in all
events between January 1 and March 10.
           Incentive awards may be deferred if the appropriate elections have
been executed prior to the beginning of the Service Year.  A deferral election
will be effective only for the incentive award earned in the Service Year
following the Plan Year in which the election is made.  Deferral elections may
not be changed or revoked after the Service Year begins.  Deferred amounts shall
be subject to the terms of the Plan and the Rules and Regulations, as amended,
and, to the extent not inconsistent therewith, the deferral election forms
pursuant to which the amounts were deferred.  Deferred amounts will accrue
interest at a rate determined annually by the Committee and specified in the
Rules and Regulations.
           In the event of a "Change in Control" (as defined by the Committee in
its Rules and Regulations) then any award deferred by each Participant shall
become immediately payable to the Participant in cash, together with accrued
interest thereon to the date of payment.  In the event the Participant files
suit to collect the Participant's deferred award then all of the court costs,
other expenses of litigation, and attorneys' fees shall be paid by the Utility
Company in the event the Participant prevails upon any of the Participant's
claims for payment of a deferred award.


XI.        ACCOUNTING RESTATEMENTS
This Section XI shall apply to incentive awards granted to all Participants in
the Plan.  Notwithstanding anything in the

 
6

--------------------------------------------------------------------------------

 

Plan or the Plan's Rules and Regulations to the contrary, if the Utility
Company's audited financial statements are restated, the Committee may, in
accordance with the Company's Guidelines for Repayment of Incentives Due to
Accounting Restatements, take such actions as it deems appropriate (in its sole
discretion) with respect to
(a)           unpaid incentive awards under the Plan (including incentive awards
relating to completed Plan Years, but with respect to which payments have not
yet been made or deferred) ("Outstanding Awards") and
(b)           prior incentive awards that were paid (or deferred) within the
three-year period preceding the restatement ("Prior Awards"), provided such
Prior Awards were not paid prior to the date the Plan was amended to add this
Section XI,
if the calculation of the amounts payable, paid or deferred under such awards
are, or would have been, directly impacted by the restatement, including,
without limitation, (i) securing (or causing to be secured) repayment of some or
all payments made pursuant to (or deferrals relating to) Prior Awards, (ii)
making (or causing to be made) additional payments (or crediting additional
deferrals), (iii) reducing or otherwise adjusting the amount payable pursuant to
Outstanding Awards and/or (iv) causing the forfeiture of Outstanding
Awards.  The Committee may, in its sole discretion, take different actions
pursuant to this Section XI with respect to different awards, different
Participants (or beneficiaries) and/or different classes of awards or
Participants (or beneficiaries).  The Committee has no obligation to take any
action permitted by this Section XI.  The Committee may consider any factors it
chooses in taking (or determining whether to take) any action permitted by this
Section XI, including, without limitation, the following:

 
7

--------------------------------------------------------------------------------

 

(A)           The reason for the restatement of the financial statements;
(B)           The amount of time between the initial publication and subsequent
restatement of the financial statements; and
(C)           The Participant's current employment status, and the viability of
successfully obtaining repayment.
           If the Committee requires repayment of all or part of a Prior Award,
the amount of repayment may be based on, among other things, the difference
between the amount paid to the individual and the amount that the Committee
determines in its sole discretion should have been paid based on the restated
results.  The Committee shall determine whether repayment shall be effected (i)
by seeking repayment from the Participant, (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be provided to the Participant
under any compensatory plan, program or arrangement maintained by the Company or
any of its affiliates, (iii) by withholding payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company's otherwise applicable compensation practices, or (iv) by any
combination of the foregoing.  Additionally, by accepting an incentive award
under the Plan, Participants acknowledge and agree that the Committee may take
any actions permitted by this Section XI with respect to Outstanding Awards to
the extent repayment is to be made pursuant to another plan, program or
arrangement maintained by the Company or any of its affiliates.


 
8

--------------------------------------------------------------------------------

 

MONTANA-DAKOTA UTILITIES CO.


EXECUTIVE INCENTIVE COMPENSATION PLAN


RULES AND REGULATIONS


The Compensation Committee of the Board of Directors of MDU Resources Group,
Inc. (the "Company") adopted Rules and Regulations for the administration of the
Executive Incentive Compensation Plan (the "Plan") on February 9, 1983,
following adoption of the Plan by the Board of Directors of the Company on
November 4, l982.


I.
DEFINITIONS

 
The following definitions shall be used for purposes of these Rules and
Regulations and for the purposes of administering the Plan:
 
 
1.
The "Committee" shall be the Compensation Committee of the Board of Directors of
the Company.

 
 
2.
The "Utility Company" shall refer to Montana-Dakota Utilities Co., a Division of
MDU Resources Group, Inc.



 
3.
"Participants" for any Plan Year shall be those executives who have been
approved by the Committee as eligible for participation in the Plan for such
Plan Year.

 
 
4.
"Payment Date" shall be the date set by the Committee for payment of awards
pursuant to Section `X of the Plan,other than those awards deferred pursuant to
Section X of the Plan and Section VII of these Rules and Regulations.

 
 
5.
The "Plan" shall refer to the Executive Incentive Compensation Plan.

 
 
6.
The "Plan Year" shall be the calendar year.

 
 
7.
”Change in Control" shall mean the occurrence of any of the following
transactions or events: (a) any person (which shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any
subsidiary of the

 

 
9

--------------------------------------------------------------------------------

 

Company) ("Person") or group (as that term is defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company; (b) any Person or group (as that term
is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires
ownership of the stock of the Company that, together with stock held by such
Person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company (this part (b) applies only when
there is a transfer of stock of the Company and the Company's stock remains
outstanding after the transaction); (c) a majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board of Directors of the Company; or (d) any Person or group (as that term
is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.
 
Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change in Control for purposes of the Plan unless the
transaction or event constitutes a change in the ownership of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective
control of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion of the
assets of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)) and the term Change in Control shall be interpreted in a
manner consistent with the proper interpretation of the similar provisions in
the Section 409A Treasury Regulations.
 
 
8.
The “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 
10

--------------------------------------------------------------------------------

 

 
9.
The “Moody’s Rate” shall be the number that results from adding the daily
Moody’s Long-Term Corporate Bond Yield Average for “A” rated companies as of the
last business day of each month for the 12-month period ending on October 31 of
the prior Plan Year and dividing by 12.

 
 
10.
“Retirement” means the later of the day the Participant attains age 55 or the
day the Participant ceases to be an employee of the Company, its utility
division or any of its subsidiary corporations.

 
 
11.
“Service Year” means the Plan Year during which the services giving rise to the
incentive award are performed.

 


 
12.
“Specified Employee” means an employee who, as of the date the employee
separates from service, is a “specified employee” (as that term is used in
Section 409A(a)(2)(B) of the Code), as determined under the Company's policy for
determining specified employees.

 


 
II.
ADMINISTRATION

 
 
1.
The Committee shall have the full power to construe and interpret the Plan and
to establish and to amend these Rules and Regulations for its administration.

 
 
2.
No member of the Committee shall participate in a decision as to their own
eligibility for, or award of, an incentive award payment.

 
 
3.
Prior to the beginning of each Plan Year, the Committee shall approve a list of
eligible executives and notify those so approved that they are eligible to
participate in the Plan for such Plan Year.

 
 
4.
Prior to the beginning of each Plan Year, the Committee shall approve an Annual
Operating Plan.  The Annual Operating Plan shall include the Plan's performance
measures and target incentive award levels for each salary grade covered by the
Plan for the following Plan Year.  The Plan’s performance targets for the year
shall be approved by the Committee no later than its regularly scheduled
February meeting during the Plan Year.  The Annual

 

 
11

--------------------------------------------------------------------------------

 

Operating Plan, insofar as it is relevant to each individual Participant, shall
be made available by the Committee to each Participant in the Plan at the
beginning of each Plan Year.
 
 
5.
The Committee shall have final discretion to determine actual award payment
levels, method of payment, and whether or not payments shall be made for any
Plan Year.  However, unless the Plan's performance objectives are met for the
Plan Year, no award shall be made for that Plan Year.  Performance targets
modified pursuant to Section III of the Plan will be deemed performance targets
for purposes of determining whether or not these targets have been met.

 


III.
PLAN PERFORMANCE MEASURES

 
 
1.
The Committee shall establish the percentage attainment of corporate performance
measure and the percentage attainment of individual goals measure.  The
Committee may establish more or fewer performance measures as it deems
necessary.

 
 
2.
The corporate performance measure may be set by reference to earnings, return on
invested capital or any other measure or combination of measures deemed
appropriate by the Committee.  It may be established for the Utility Company or
for the individual business unit.

 
 
3.
Individual performance will be assessed based on the achievement of annually
established individual objectives.

 
 
4.
Plan performance measures may be applied at the corporate level for individuals
whose major or sole impact is Utility Company-wide, or at the business unit
level for individuals whose major or sole impact is on the business unit
results.  The Annual Operating Plan shall contain a list of individuals to whom
the Plan performance measures will be applied at the corporate level and a list
of those individuals for whom the Plan performance measures will be applied at
the business unit level.  The relevant business unit for each individual will be
identified.

 

 
12

--------------------------------------------------------------------------------

 

 
5.
The Committee shall set threshold, target and maximum award levels for the
performance measures, for each business unit, and for the Utility
Company.  Those levels shall be included in the Annual Operating Plan.

 
 
6.
The Committee will retain the authority to determine whether or not the actual
attainment of these measures has been made.

 


IV.
TARGET INCENTIVE AWARDS

 
 
1.
Target incentive awards will be a percentage of each Participant’s Salary, as
defined in the Plan.

 
 
2.
Target incentive awards shall be set by the Committee annually and will be
included in the Annual Operating Plan.

 


V.
INCENTIVE FUND DETERMINATION

 
 
1.
The target incentive fund is the sum of the individual target incentive awards
for all eligible Participants.

 
 
2.
Once individual incentive targets have been determined, a target incentive fund
shall be established and accrued ratably by the Utility Company.  The incentive
fund and accruals may be adjusted during the year.

 
 
3.
As soon as practicable following the close of each Plan Year, the Chief
Executive Officer will provide the Committee with an analysis showing the
Utility Company's and each relevant business unit's performance in relation to
the performance measures.  The Committee will review the analysis and determine,
in its sole discretion, the amount of the actual incentive fund.

 
 
4.
In determining the actual incentive fund, the Committee may consider any
recommendations of the Chief Executive Officer.

 
VI.
INDIVIDUAL AWARD DETERMINATION

 
 
1.
The Committee shall have the sole discretion to determine each individual
Participant's award. The Committee's decision will be based first upon the

 

 
13

--------------------------------------------------------------------------------

 

level of performance achieved by the Utility Company or business unit and second
upon the individual's performance.
 
 
2.
The Committee, after consultation with the Chief Executive Officer, shall set
the award as a percentage from 0 percent to 200 percent of the Participant's
target incentive award, adjusted for Utility Company or business unit
performance.

 


VII.
PAYMENT OF AWARDS

 
 
1.
On the date the Committee determines the awards to be made to individual
Participants, it shall also establish the Payment Date.

 
 
2.
Except as provided below or as the Committee otherwise determines, in order to
receive an award under the Plan, a Participant must remain employed by the
Utility Company or one of its business units for the entire Service Year.

 
 
3.
If a Participant terminates employment with the Utility Company pursuant to a
mandatory retirement provision in the Utility Company's Bylaws that provides for
mandatory retirement of certain officers on their 65th birthday (or terminates
employment with a subsidiary of the Company pursuant to a similar subsidiary
Bylaw provision), and if the Participant’s 65th birthday occurs during the
Service Year, determination of whether the performance measures have been met
will be made at the end of the Service Year, and to the extent met, payment of
the award will be made to the Participant, prorated.  Proration of awards shall
be based upon the number of full months elapsed from and including January to
and including the month in which the Participant’s 65th birthday occurs.

 
 
4.
Payment of the awards shall be made in cash.  Payments shall be made on the
Payment Date unless the Participant has deferred, in whole or in part, the
receipt of the award by making an election on the deferral form attached hereto,
prior to the beginning of the Service Year.  Deferral elections may not be
changed or revoked after the Service Year begins.

 

 
14

--------------------------------------------------------------------------------

 

 
5.
In the event a Participant has elected to defer receipt of all or a portion of
the award, the Utility Company shall set up an account in the Participant's
name. The amount of the Participant's award to the extent deferred will be
credited to the Participant's account on the Payment Date.

 
 
6.
The balance credited to an account of a Participant who has elected to defer
receipt of an award will be an unsecured, unfunded obligation of the Utility
Company.

 
 
7.
Interest shall accrue on the balance credited to a Participant's account from
the date the balance is credited.  Effective January 1, 2009, the rate of
interest for each Plan Year shall be the Moody’s Rate.

 
 
8.
Interest shall be compounded and credited to the account monthly.

 
 
9.
A Participant may elect to defer any percentage, not to exceed l00, of an annual
award.

 
 
10.
A Participant electing to defer any part of an award must elect one of the
following dates on which (a) payment will be made, if payment will be made in a
lump sum or (b) payments will commence, if payment will be made in monthly
installments:

 
 
(1)
Between January 1 and March 10 next following termination of employment with the
Utility Company or an affiliated company; or



 
(2)
Between January 1 and March 10 of the fifth year following the year in which the
award would have been paid had it not been deferred.



For Participants who previously elected to have payments made or commence on the
Payment Date next following termination of employment, their payments will be
made or commence between January 1 and March 10 next following their termination
of employment with the Utility Company.  For Participants who elected to have
payments made or commence on the Payment Date of the fifth year following the
year in which the award may be made, their payments will be made or commence
between

 
15

--------------------------------------------------------------------------------

 

January 1 and March 10 of the fifth year following the year in which the award
would have been paid had it not been deferred.


 
11.
A Participant may elect to receive the deferred amounts accumulated in the
Participant's account in monthly installments, not to exceed 120.  In the event
the Participant elects to receive the amounts in the Participant's account in
more than one installment, interest shall continue to accrue on the balance
remaining in their account at the applicable rate or rates determined annually
by the Committee.

 
 
12.
Notwithstanding anything contained in the Plan or these Rules and Regulations to
the contrary, if a Specified Employee's employment terminates, to the extent
required by Section 409A(a)(2)(B) of the Code, except as otherwise provided in
paragraph 13 below of this Section VII of these Rules and Regulations, payment
of any deferred amounts under the Plan that are to be paid during the 6-month
period following the Specified Employee's termination of employment shall not be
paid or provided until the first business day after the date that is 6 months
following the Specified Employee's termination of employment.  Any payment that
is made pursuant to the prior sentence shall include the cumulative amount of
any amounts that could not be paid during the 6-month period following the
Specified Employee's termination of employment.  To the extent payments are
deferred pursuant to the prior sentence, such deferred amounts shall continue to
accrue interest pursuant to Section VII of these Rules and Regulations until
payment occurs.

 
For all purposes under the Plan and these Rules and Regulations, references to
termination of employment and similar terms shall be interpreted to mean
“separation from service,” as that term is used in Section 409A of the Code, and
the Participant's employment shall not be deemed to have terminated for purposes
of the Plan or these Rules and Regulations unless and until a separation from
service shall have occurred for purposes of Section 409A of the Code.
 
 
13.
In the event of the death of a Participant in whose name a deferred account has
been set up, the Utility Company shall, within 90 days thereafter, pay to the

 

 
16

--------------------------------------------------------------------------------

 

Participant's estate or the designated beneficiary the entire amount in the
deferred account.
 
 
14.
In the event of a "Change in Control" then any award deferred by each
Participant shall become immediately payable to the Participant.  In the event
the Participant files suit to collect a deferred award then all of the
Participant's court costs, other expenses of litigation, and attorneys' fees
shall be paid by the Utility Company in the event the Participant prevails upon
any of the Participant's claims for payment.

 

 
17

--------------------------------------------------------------------------------

 

